Citation Nr: 0825859	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for fracture of the left 
ankle with residual instability, postoperative, which is 
currently 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A November 2007 rating action addresses two new additional 
claims, granting one and denying the other.  These issues are 
not before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Prior to certification to the Board but subsequent to the 
most recent Supplemental Statement of the Case (SSOC), dated 
April 2007, additional evidence was submitted to the RO for 
review.  The evidence was submitted in conjunction with 
claims not currently on appeal; however, it also addresses 
the veteran's left ankle disability.  The new evidence 
consists of VA treatment records dated December 2006 through 
February 2007 and an October 2007 VA exam.  The exam was 
conducted to determine entitlement to unemployability 
benefits and includes a new review of the left ankle 
disability.  It also provides updated information on the 
veteran's use of assistive devices as well as new range of 
motion testing.  

Pursuant to 38 C.F.R. § 20.1304, pertinent evidence received 
by the Board under this section necessitates a return of the 
case to the RO for review, consideration, and preparation of 
a SSOC prior to a Board decision unless there has been a 
waiver of such referral.  No such waiver is of record.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective notice on 
his increased rating claim consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
particular, he should be advised as follows: a)  to 
submit medical or lay evidence demonstrating a 
worsening or increase in severity of his disability and 
the effect that worsening has on his employment and 
daily life; and b) notice of the schedular criteria for 
evaluating the ankle under  DC 5262; 

2.  The RO must consider all evidence 
received since the April 2007 supplemental 
statement of the case.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


